DETAILED CORRESPONDENCE
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment to the claims filed after final rejection on 06/17/2022 in response to the Final Rejection mailed on 04/18/2022 is acknowledged and entered into the record.  
	Applicant’s remarks filed on 06/17/2022 in response to the Final Rejection mailed on 04/18/2022 have been fully considered by the examiner and are deemed persuasive to overcome the objections and rejections of record.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Actions.
Withdrawn Claim Rejections - 35 USC § 112(b)
	The rejection of claims 1-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicants’ amendment to the claims to recite “which is an improvement of between more than 1.01 times and less than 100 times in the production amount of a target protein in a cell that has been treated to activate a gene comprising the nucleotide sequence, relative to the production amount of a target protein in a cell that has not been treated to activate the gene comprising the nucleotide sequence”.
Withdrawn Claim Rejections - 35 USC § 112(a)
	The written description rejection of claims 1-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicants’ amendment to the claims.
	The scope of enablement rejection of claims 1-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicants’ amendment to the claims.
Withdrawn Claim Rejections - 35 USC § 102
	The rejection of claims 1-9, 12, and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Ahmad et al. (Applied Microbiology and Biotechnology, 2014; cited on IDS filed on 09/25/2020) as evidenced by GenBank CCA37552 (GenBank, 2016; cited on IDS filed on 09/25/2020) is withdrawn in view of applicants’ amendment to the claims to limit the scope of the structure of the nucleotides and amino acid sequences in reciting having a sequence identity of 97% or higher.
Examiner’s Statement of Reasons for Allowance
	The following is an examiner’s statement of reasons for an allowance.  Claims 1 and 3-9 are drawn to a cells, vectors, and methods wherein a gene comprising a nucleotide sequence of any one of (a) to (f) is activated:  (a) the nucleotide sequence set forth in SEQ ID NO : 1; (b) the nucleotide sequence of a nucleic acid that hybridizes under stringent condition to a nucleic acid consisting of a nucleotide sequence complementary to the nucleotide sequence set forth in SEQ ID NO:  1, wherein the stringent condition comprises of a temperature of at least 65oC, a salt concentration of between 0.7 to 1.0 NaCl, and a washing solution comprising sodium chloride and sodium citrate; wherein the nucleotide sequence retains function of the nucleotide sequence of SEQ ID NO:  1, which is an improvement of between more than 1.01 times and less than 100 times in the production amount of a target protein in a cell that has been treated to activate a gene comprising the nucleotide sequence, relative to the production amount of a target protein in a cell that has not been treated to activate the gene comprising the nucleotide sequence; (c) the nucleotide sequence having 97% or higher sequence identity to the nucleotide sequence set forth in SEQ ID NO:  1, wherein the nucleotide sequence having a sequence identity of 97% or higher to the nucleotide sequence of SEQ ID NO:  1 retains the function of the nucleotide sequence of SEQ ID NO:  1, which is an improvement of between more than 1.01 times and less than 100 times in the production amount of a target protein in a cell that has been treated to activate a gene comprising the nucleotide sequence, relative to the production amount of a target protein in a cell that has not been treated to activate the gene comprising the nucleotide sequence; (d) the nucleotide sequence encoding the amino acid sequence set forth in SEQ ID NO:  2; (e) the nucleotide sequence encoding an amino acid sequence having 97% or higher sequence identity to the amino acid sequence set forth in SEQ ID NO:  2, wherein the amino acid sequence having a sequence identity of 97% or higher to the amino acid sequence of SEQ ID NO:  2, which is an improvement of between more than 1.01 times and less than 100 times in the production amount of a target protein in a cell that has been treated to activate a gene comprising the nucleotide sequence encoding the amino acid sequence, relative to the production amount of a target protein in a cell that has not been treated to activate the gene comprising the nucleotide sequence encoding the amino acid sequence; (f) a nucleotide sequence encoding an amino acid sequence derived from the amino acid sequence set forth in SEQ ID NO: 2 by substitution, deletion, and/or addition of 1 to up to 15 amino acids, wherein the amino acid sequence derived from the amino acid sequence set forth in SEQ ID NO:  2 retains the function of the amino acid sequence of SEQ ID NO:  2, which is an improvement of between more than 1.01 times and less than 100 times in the production amount of a target protein in a cell that has been treated to activate a gene comprising the nucleotide sequence encoding the amino acid sequence, relative to the production amount of a target protein in a cell that has not been treated to activate a gene comprising the nucleotide sequence encoding the amino acid sequence; wherein the cell comprises a vector comprising: the nucleotide sequence according to one of (a) to (f).  The closest prior art of record is the reference of Ahmad et al. (Applied Microbiology and Biotechnology, 2014; cited on IDS filed on 09/25/2020); however, Ahmad et al. does not teach or suggest the cell, vectors and methods as claimed.  Accordingly, the cells, vectors, and methods are allowable over the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons of Allowance”.
Quick Path Information Disclosure Statement
For situations when the applicant needs to file an IDS after issue fee has been paid, The United States Patent and Trademark Office (USPTO) has implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. There will be no fee required to use this program, beyond existing fees, e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his/her supervisor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656